862 F.2d 869
Fibreboard Corp., Bethlehem Steel Corp, A C and S, Inc.,f/k/a Armstrong Contracting and Supply Co., Babcock & WilcoxCo., BMI, Inc., Celotex Corp., Corhart Refractories,Eagle-Picher Industries, Inc., Forty- Eight Insulations,Inc., GAF Corporation, Garlock, Inc., General RefractoriesCo., A.P. Green Refractories Co., Harbison WalkerRefractories Div. of Dresser Ind., International Mineralsand Chemical Corp., Interntl. Vermiculite Co., KaiserAluminum and Chemical Corp.
NO. 86-3664
United States Court of Appeals,Fourth Circuit.
NOV 23, 1988

1
Appeal From:  D.Md.


2
AFFIRMED.